IN THE SUPREME COURT OF IOWA
                                 No. 19–1614

        Submitted September 16, 2020–Filed February 19, 2021



STATE OF IOWA,

      Appellee,

vs.

STEVEN EDWARD STRUVE,

      Appellant.


      Appeal from the Iowa District Court for Clinton County, Marlita A.

Greve, Judge.



      The defendant appeals denial of his motion to suppress, arguing

officers lacked reasonable suspicion he was illegally using his cell phone

to support a traffic stop. AFFIRMED.



      Oxley, J., delivered the opinion of the court, in which Waterman,

Mansfield, and McDonald, JJ., joined. McDermott, J., filed a dissenting
opinion in which Christensen, C.J., and Appel, J., joined. Appel, J., filed

a separate dissenting opinion.



      Martha J. Lucey, State Appellate Defender, and Vidhya K. Reddy

(argued), Assistant Appellate Defendant, for appellant.



      Thomas J. Miller, Attorney General, Kyle Hanson (argued), Assistant

Attorney General, Mike Wolf, County Attorney, and James M. McHugh,

Assistant County Attorney, for appellee.
                                            2

OXLEY, Justice.

       Iowa is not a “hands-free” driving state.               The Iowa legislature

recently expanded Iowa’s texting-while-driving1 statute but stopped short

of prohibiting all hands-on use of a cell phone. Instead, Iowa Code section

321.276 allows drivers to use cell phones for some limited purposes while

prohibiting most others.

       We do not decide today what uses of a cell phone are permitted and

what uses are prohibited by section 321.276. The driver here was not

charged with violating the statute. He was, however, stopped when officers

believed he might be violating it. Thus, this case requires us to determine

when a police officer’s observations of a driver using a cell phone move

from only a “hunch” the driver is using the cell phone in a prohibited

manner to providing the “specific and articulable facts” required to permit

an officer to stop a driver and investigate whether the use violates Iowa

law. For the reasons explained below, we hold that observations of a driver

holding a phone in front of his face and actively manipulating the screen

for at least ten seconds as involved in this case justified stopping the driver

to resolve any ambiguity about whether the driver was violating section

321.276.
       I. Factual Background and Proceedings.

       Around 9 p.m. on October 2, 2018, Clinton police officers Curtis

Blake and Roger Schumacher were driving next to a vehicle when they

observed the driver holding a phone in front of his face. They could see

the glow of the phone from their car and that the driver was “manipulating”

the screen with his finger. The officers’ dash camera recorded the incident.

After travelling alongside the car for approximately ten seconds, during

       1We  use this term as a colloquial shorthand for the statute with the understanding
that it addresses more than texting.
                                      3

which time the driver continued using the phone, the officers made a traffic

stop.

        After they pulled him over, the officers recognized the driver of the

car as Steven Struve. Struve continued using the cell phone as the officers

approached his vehicle. Officer Schumacher spoke to Struve, telling him

he was not allowed to text while driving, while Officer Blake spoke to

Struve’s passenger. Struve responded he thought it was only illegal to text

and drive in Illinois and explained he had been showing his passenger

photos from his phone’s gallery. As Officer Schumacher spoke to Struve,

Officer Blake noticed what appeared to be a drug pipe protruding from a

bag in the car’s backseat. Officer Blake notified Officer Schumacher about

the pipe, and they searched the vehicle.

        The officers confirmed the pipe was the type used to smoke

methamphetamine and ultimately discovered a baggie of over twenty

grams of a substance that appeared to be methamphetamine under the

center console.     The officers arrested Struve and charged him with

possession with intent to distribute methamphetamine in excess of five

grams, a class “B” felony, and failure to affix a drug stamp. Struve filed a

motion to suppress the items discovered during the traffic stop, arguing
the officers lacked reasonable suspicion Struve was committing a traffic

violation. Without reasonable suspicion, the traffic stop would amount to

an unconstitutional seizure, and the fruits of that seizure would be

suppressed. The district court denied the motion, concluding the officers

had reasonable suspicion to stop Struve under Iowa Code section 321.276.

        After a plea agreement was reached, and then withdrawn, the State

withdrew the class “B” felony charge and charged Struve with possession

with intent to deliver methamphetamine in violation of Iowa Code section

124.401(1)(c)(6), a class “C” felony. Struve proceeded to a bench trial on
                                      4

the minutes of testimony, and the district court found him guilty. Struve

appeals the denial of his motion to suppress. On appeal, Struve challenges

only the initial stop; he does not challenge the officers’ subsequent search

of the car after they observed the pipe in the back seat, conducted under

the plain-view exception to the warrant requirement.

      II. Standard of Review.

      Struve claims the officer’s stop amounted to an unreasonable

seizure in violation of the Fourth Amendment of the United States

Constitution and article I, section 8 of the Iowa Constitution. Given the

constitutional basis of his challenge, we review the denial of his motion to

suppress de novo. State v. Tyler, 830 N.W.2d 288, 291 (Iowa 2013). “We

independently evaluate the totality of the circumstances found in the

record . . . .” State v. Vance, 790 N.W.2d 775, 780 (Iowa 2010). We give

deference to the factual findings of the trial court but we are not bound by

them. Id.; Tyler, 830 N.W.2d at 291. The parties do not seriously dispute

the underlying facts; rather, they disagree about whether the officers’

observations supported the stop.

      III. Analysis.

      A. Reasonable Suspicion to Support an Investigatory Stop.
Struve challenges the officers’ stop as an unreasonable warrantless

seizure. See State v. Kreps, 650 N.W.2d 636, 641 (Iowa 2002). Our focus

is on reasonableness, as our jurisprudence—and both constitutions—

prohibit only “unreasonable” seizures. See U.S. Const. amend. IV; Iowa

Const. art. I, § 8.    These constitutional protections generally require a

warrant before an officer may seize a person, with noted exceptions.

      One exception allows an officer to briefly detain a driver to

investigate whether a traffic violation has been, or is being, committed, but

only if the officer can establish reasonable suspicion for the stop. Kreps,
                                        5

650 N.W.2d at 641. “The purpose of an investigatory stop is to allow a

police officer to confirm or dispel suspicions of criminal activity through

reasonable questioning.”      Id.   Reasonable suspicion to support an

investigatory stop requires that the officer identify “specific and articulable

facts, which taken together with rational inferences from those facts, to

reasonably believe criminal activity may have occurred.” State v. Tague,

676 N.W.2d 197, 204 (Iowa 2004). “Mere suspicion, curiosity, or hunch of

criminal activity is not enough.” Id.

      Yet, police officers need not rule out all possibility of innocent

behavior before briefly detaining a driver. Kreps, 650 N.W.2d at 641–42.

Even if it is equally probable that a driver is innocent, “police officers must

be permitted to act before their reasonable belief is verified by escape or

fruition of the harm it was their duty to prevent.” Id. at 642 (quoting United

States v. Holland, 510 F.2d 453, 455 (9th Cir. 1975)). Thus, “reasonable

cause may exist to investigate conduct which is subject to a legitimate

explanation and turns out to be wholly lawful.”         Id. (quoting State v.

Richardson, 501 N.W.2d 495, 497 (Iowa 1993) (per curiam)). We “judge[]

the facts against an objective standard: ‘would the facts available to the

officer at the moment of the seizure . . . “warrant a man of reasonable
caution in the belief” that the action taken was appropriate?’ ” Id. at 641

(quoting State v. Heminover, 619 N.W.2d 353, 357 (Iowa 2000) (en banc),

abrogated on other grounds by State v. Turner, 630 N.W.2d 601, 606 n.2

(Iowa 2001)).

      The United States Supreme Court recently addressed reasonable

suspicion in Kansas v. Glover, where it held an officer had reasonable

suspicion to stop a driver after the officer ran the vehicle’s plates and

learned the owner’s license was revoked. See 589 U.S. ___, ___, 140 S. Ct.

1183, 1188 (2020). That fact, coupled with “the commonsense inference
                                      6

that [the owner] was likely the driver of the vehicle . . . provided more than

reasonable suspicion to initiate the stop.” Id.

      In distinguishing between a “mere hunch” that does not create

reasonable suspicion and articulable and particularized facts that do, the

Court recognized that officers in the field must be allowed to rely on

“commonsense judgments and inferences about human behavior” in

determining whether the particular facts known to the officer indicate

criminal activity sufficient to warrant investigation. Id. at ___, 140 S. Ct

at 1187–88 (quoting Illinois v. Wardlow, 528 U.S. 119, 125, 120 S. Ct. 673,

676 (2000)).

      Justice Kagan concurred, agreeing that the officer could reasonably

infer that the driver of a vehicle is likely the owner even if the owner’s

license has been revoked based on the additional fact that “revocations in

Kansas nearly always stem from serious or repeated driving violations,”

giving additional support to the officer’s inference that motorists with

revoked licenses continue to drive. Id. at ___, 140 S. Ct at 1194 (Kagan,

J., concurring).   The majority recognized the Kansas licensing scheme

reinforced the reasonableness of the officer’s inference, but it was not

needed to support the stop; “common sense suffice[d] to justify [the]
inference.” Id. at ___, 140 S. Ct at 1188–89.

      We reached the same conclusion on similar facts ten years earlier.

See Vance, 790 N.W.2d at 781. An officer had reasonable suspicion to

initiate an investigatory stop where the officer knew the registered owner

of the vehicle had a suspended license and the officer was “unaware of any

evidence or circumstances indicating the registered owner [was] not the

driver of the vehicle.”   Id. (addressing a challenge under the Fourth

Amendment).
                                        7

       Recognizing that an inference that the owner of a vehicle does most

of the driving “may be fallible,” we nonetheless concluded it was

“sufficiently     reasonable   to   generate    reasonable    suspicion    for   an

investigatory stop to resolve the ambiguity as to whether criminal activity

is afoot.”      Id. at 781–82.      Forbidding officers from relying on the

commonsense inference that the driver of a vehicle is usually its owner

“would seriously limit an officer’s ability to investigate suspension

violations because there are few, if any, additional steps the officer can

utilize to establish the driver of a vehicle is its registered owner.” Id. at

782.

       We rejected the argument that the officer should do more to

investigate whether the driver is the suspended owner because it “place[d]

too heavy a burden on the police.” Id. (“It would be impossible for an officer

to verify that a driver of a vehicle fits the description of the registered owner

in heavy traffic, if the vehicle has darkly tinted windows, or if the stop

occurs at night . . . .”). Allowing the officer to rely on the inference without

engaging     in    further   investigation     “adequately   protect[ed]   against

suspicionless investigatory stops because” if the officer is or becomes

aware of facts that invalidate the assumption, such as evidence that the
driver appears to be a different age or gender than the registered owner,

“reasonable suspicion would, of course, dissipate.” Id. (second quoting

State v. Newer, 742 N.W.2d 923, 926 (Wis. Ct. App. 2007)). Our position

is consistent with that taken by the Supreme Court in Glover. While an

officer is not required to look for corroborating facts, “the presence of

additional facts might dispel reasonable suspicion.” Glover, 589 U.S. at

___, 140 S. Ct. at 1191.

       We also recognized that allowing an officer to rely on commonsense

inferences, “absent any evidence to the contrary, ensures the safety of the
                                      8

roadways and of law enforcement.” Vance, 790 N.W.2d at 782. Requiring

the officer to verify that the driver met the registered owner’s description

would endanger both the officer and the traveling public if he had to

attempt to maneuver himself into a position to clearly observe the driver.

Id.

      Last year, we applied Vance to a challenge under the Iowa

constitution and upheld a traffic stop after officers observed a woman and

two men leave a residence, ran the vehicle’s license plate, and discovered

the registered owner was a woman with a suspended license who

“appeared to be” the defendant. See State v. Haas, 930 N.W.2d 699, 702

(Iowa 2019) (per curiam). The fact that three people got into the car did

“not invalidate the officers’ assumption that [the registered owner] was

driving her own vehicle” where the officers did not see who was driving.

Id. As in Glover, we did not require additional corroboration for the officer’s

commonsense inference that the owner of a vehicle is likely the driver, even

when the owner’s license is suspended.

      Relying on an officer’s common sense is not new to our reasonable

suspicion jurisprudence. An officer is expected to make “commonsense

judgments and inferences about human behavior” when stopping a
motorist engaged in suspicious behavior. See Kreps, 650 N.W.2d at 640,

645 (quoting Wardlow, 528 U.S. at 124–25, 120 S. Ct. at 676) (concluding

stop was supported by reasonable suspicion despite no indication of

criminal activity based on defendant’s actions of attempting to elude officer

without violating any traffic laws, coupled with passenger’s jump from

vehicle); see also State v. Lindsey, 881 N.W.2d 411, 426 (Iowa 2016)

(concluding “school officials were operating on a ‘common-sense

conclusio[n] about human behavior’ upon which ‘practical people’—

including government officials—are entitled to rely” in searching student
                                      9

athlete’s bag with history of gun and drug possession after he expressed

unprompted and unusual concern about the bag while lying injured on

the football field) (alteration in original) (quoting New Jersey v. T.L.O., 469

U.S. 325, 346, 105 S. Ct. 733, 745 (1985)). Nor does an officer’s common

sense need to be based on specific training or law enforcement experience.

Glover, 589 U.S. at ___, 140 S Ct. at 1189 (“The inference that the driver

of a car is its registered owner does not require any specialized training;

rather, it is a reasonable inference made by ordinary people on a daily

basis.”).   As the Supreme Court explained, “the ‘common sense’

understanding of common sense, [is that it refers to] information that is

accessible to people generally, not just some specialized subset of society.”

Id. at ___, 140 S. Ct. at 1189–90. Thus, officers are expected to “draw[]

factual inferences based on the commonly held knowledge they have

acquired in their everyday lives.” Id. at ___, 140 S. Ct. at 1190.

      The following propositions emerge from these cases. First, an officer

is expected to rely on their common sense and understanding of human

behavior in determining whether observed activity raises their suspicions

above a “mere hunch” of criminal activity. The officer’s understanding

comes not only from their training and experience as an officer but also
their understanding from everyday life. Second, the officer’s suspicion

need not be infallible or even rise to a fifty-fifty chance the individual is

engaged in criminal activity to be reasonable.       Third, an officer is not

required to engage in additional investigation to confirm their suspicions

as long as the initial suspicions are in fact reasonable. But if they become

aware of additional facts that make their suspicions of illegal activity

unreasonable, the reasonableness of the initial suspicion dissipates and

they cannot make the stop.
                                       10

      With this framework, we consider the Iowa texting-while-driving

statute to put in context whether Struve’s use of his cell phone as observed

by the officers gave rise to a reasonable suspicion that he was using it in

an illegal manner.

      B. Iowa Code Section 321.276’s Prohibition on Using Cell

Phones While Driving.

      Prior to July 1, 2017, section 321.276 prohibited a driver from using

a cell phone “to write, send, or read a text message while driving a motor

vehicle unless the motor vehicle [was] at a complete stop off the traveled

portion of the roadway.” Iowa Code § 321.276(2) (2017). The prohibition

extended to text-based messages, instant messages, and email messages.

Id. § 321.276(1)(c).   The statute expressly allowed other uses of a cell

phone, including using the cell phone’s global position system (GPS) or

navigation system, selecting a name or entering a number to make a voice

call, and “activate[ing], deactivate[ing], or initiate[ing] a function of a hand-

held mobile telephone.” Id. § 321.276(2)(a). It also allowed use of cell

phones in specific safety-related circumstances.           Id. § 321.276(2)(b).

Section 321.276 was a secondary offense, which means an officer could

not stop a driver for violating it but could only cite a driver if lawfully
stopped for another traffic violation. See id. § 321.276(5) (“A peace officer

shall not stop or detain a person solely for a suspected violation of this

section. This section is enforceable by a peace officer only as a secondary

action when the driver of a motor vehicle has been stopped or detained for

a suspected violation of another provision of this chapter, a local ordinance

equivalent to a provision of this chapter, or other law.”).

      On April 17, 2017, the legislature passed Senate File 234, titled “An

Act relating to the use of electronic communication devices to write, send,

or view electronic messages while driving as a primary offense, and making
                                      11

penalties applicable.”    2017 Iowa Acts ch. 75 (codified at Iowa Code

§ 321.276 (2018)). While the legislature did not enact a “hands-free” law,

as some states have done, it did place additional limitations on the use of

cell phones while driving. The Act broadened the statute’s coverage from

“text messages” to “electronic messages,” changed its prohibition of

“reading” such messages to “viewing” them, redefined relevant terms, and

made violations a primary offense so that officers could stop drivers for

violating the revised statute. Id. §§ 1, 5.

      Iowa Code section 321.276 now declares, “A person shall not use a

hand-held electronic communication device to write, send, or view an

electronic message while driving a motor vehicle unless the motor vehicle

is at a complete stop off the traveled portion of the roadway.” Iowa Code

§ 321.276(2) (2018). An “electronic message” expressly “includes images

visible on the screen of a hand-held electronic communication device

including a text-based message, an instant message, a portion of electronic

mail, an internet site, a social media application, or a game.”          Id.

§ 321.276(1)(a).   Additionally, the revisions defined “[t]he terms ‘write’,

‘send’, and ‘view’, with respect to an electronic message, [to] mean the

manual entry, transmission, or retrieval of an electronic message, and
include playing, browsing, or accessing an electronic message.”          Id.

§ 321.276(1)(d). The statute continues to expressly allow use of a cell

phone for navigation; to conduct voice calls; to activate, deactivate, or

initiate other functions of a cell phone; and in specific safety-related

circumstances. Id. § 321.276(2)(a), (b).

      The revised statute now broadly prohibits not only texting and

emailing but also browsing internet sites, accessing social media apps, and

playing games while driving.      At oral argument, Struve conceded the

statute prohibits a motorist from using a cell phone for any purpose other
                                            12

than the express exceptions identified in section 321.276(2)(a) and

subsection (b). Struve also concedes that his actions of scrolling through

his phone’s photo gallery and showing pictures to his passenger violated

the statute. The State does not disagree with Struve’s interpretation of the

statute.

       We need not decide the specific contours of the revised statute for

purposes of this appeal.2 It is sufficient for our purposes to recognize that

       2The   dissent’s impassioned plea rests on the premise that the legislative revisions
did little to change the prohibited uses of a cell phone. The dissent’s position is not
advanced by either party; indeed, it is at odds with the interpretation actually advanced
by both parties. “[O]ur system ‘is designed around the premise that [parties represented
by competent counsel] know what is best for them, and are responsible for advancing the
facts and argument entitling them to relief.’ ” United States v. Sineneng-Smith, 590 U.S.
___, ___, 140 S. Ct. 1575, 1579 (2020) (alteration in original) (quoting Castro v. United
States, 540 U.S. 375, 386, 124 S. Ct. 786, 794 (2003) (Scalia, J., concurring in part and
concurring in judgment)). “ ‘[C]ourts are essentially passive instruments of government.’
They ‘do not, or should not, sally forth each day looking for wrongs to right. [They] wait
for cases to come to [them], and when [cases arise, courts] normally decide only questions
presented by the parties.’ ” Id. (alteration in original) (citation omitted) (quoting United
States v. Samuels, 808 F.2d 1298, 1301 (8th Cir. 1987) (Arnold, J., concurring in denial
of reh’g en banc)).
        One danger of relying on a position not advocated by either party is that the
position remains untested by our adversarial system and its logic may not be thoroughly
scrutinized before making its way into an opinion. According to the dissent’s research,
use of forty of the forty-four preloaded apps on an iPhone is not prohibited by the dissent’s
reading of section 321.276. From this, the dissent concludes that when a person is using
a phone, they are much more likely than not using it for a permissible purpose. This
conclusion is based on unsound reasoning. The relevant question is not what percentage
of apps can be used without violating the statute. The relevant question is what
percentage of time people spend using apps prohibited by the statute. The dissent’s
analysis assumes all apps are used equally. If a person has only two apps on a phone—
a weather app and a text messaging app—there would be a fifty-fifty chance the person
is using the weather app or the text messaging app. Of course we know this is not true.
This example simply demonstrates the dissent’s failure to account for a critical variable
in its own analysis.
        Relying on positions not advocated by the parties also results in the loss of vetting
through consideration of contrary arguments. The dissent surmises that a driver may
permissibly use apps on an iPhone to order food, trade stocks, shop for books, and check
in for a flight, among others. An argument to the contrary could be made (and might
have been made by the State had it been given the opportunity). The dissent points out
that the statute provides a nonexhaustive list of examples of what constitutes an
“electronic message.” The question remains whether an app that allows the cell phone
user to communicate with the app’s provider is sufficiently similar to communicating
through an internet site (expressly listed), such that using the app would also be
                                             13

the legislature greatly expanded the conduct prohibited by section

321.276. Our resolution of Struve’s appeal turns on whether Officer Blake

and Officer Schroeder observed activity that justified stopping Struve for

the purpose of investigating whether he was engaged in illegal activity.

       Before determining whether the officers had reasonable suspicion

for the stop, we review cases addressing texting-while-driving statutes

from other jurisdictions.

       C. How Other Jurisdictions Have Handled Traffic Stops for Cell

Phone Use While Driving. A handful of courts have addressed Fourth

Amendment challenges (or analogous state constitutional challenges) to

traffic stops for cell phone use under other states’ laws. The different

language used in various state statutes limits our ability to apply other

cases to Iowa’s statute, but a review of their reasoning supports our

ultimate conclusion that the officers had reasonable suspicion to stop

Struve.

       In United States v. Paniagua-Garcia, an officer observed a driver

holding a cell phone in his right hand with his head bent toward the phone,

who “appeared to be texting.” 813 F.3d 1013, 1013–14 (7th Cir. 2016).

The United States Court of Appeals for the Seventh Circuit focused on the
quantity of prohibited and allowed uses to conclude the officer’s suspicion

the driver was violating Indiana law was not reasonable. Id. at 1014–15.


prohibited. A cell phone user who downloads and uses Amazon’s app to order books
communicates with Amazon in virtually the same way as if they used their phone’s web
browser to access Amazon’s website. We make no judgment as to whether browsing or
accessing an app instead of an internet site while driving violates section 321.276. We
leave that question for another day where the issue is more directly presented through
the adversarial process. For this case, it is enough to recognize that the legislature greatly
expanded the statute’s coverage from its prior limited prohibitions. Cf. State v. Coleman,
907 N.W.2d 124, 135–36 (Iowa 2018) (“[A]lthough we adhere to the rule of lenity in
criminal cases, criminal statutes still ‘must be construed reasonably and in such a way
as to not defeat their plain purpose.’ ” (quoting State v. Hagen, 840 N.W.2d 140, 146 (Iowa
2013))).
                                     14

It turned out the driver was searching for music on his phone, not texting.

Id. at 1014.     Where Indiana’s texting-and-driving law prohibited only

texting and emailing but allowed “[a]ll other uses,” including “making and

receiving phone calls, inputting addresses, reading driving directions and

maps with GPS applications, reading news and weather programs,

retrieving and playing music or audio books, surfing the Internet, playing

video games—even watching movies or television,” the court concluded it

was not reasonable to stop someone seen using a cell phone without

evidence that the officers saw texting as opposed to activity that is

“consistent with any one of a number of lawful uses of cellphones.” Id.

The officer never “explained what created the appearance of texting as

distinct from any one of the multiple other—lawful—uses of a cellphone by

a driver.” Id.

      We are not persuaded by Paniagua-Garcia, which considered a

statute prohibiting only texting, much like the prior Iowa statute. When

the Iowa legislature changed section 321.276 from a secondary offense to

a primary offense, it also greatly expanded the scope of its coverage to

prohibit not only writing, sending, or reading text or email messages but

also playing games, browsing social media apps, and accessing internet
sites. Thus, the revised Iowa statute prohibits much of the activity allowed

under the Indiana statute that supported the Seventh Circuit’s conclusion.

      In State v. Morsette, the North Dakota Supreme Court held

reasonable suspicion did not support a traffic stop where a police officer

“observed a driver in the adjacent lane manipulating his touchscreen cell

phone for approximately two seconds” while stopped at a red light. 924

N.W.2d 434, 436 (N.D. 2019). While the North Dakota statute prohibits

more conduct than did the Indiana statute at issue in Paniagua-Garcia,

we decline to follow the lead of the Morsette majority because it is contrary
                                     15

to the Supreme Court’s discussion of reasonable suspicion in Glover.

Morsette focused on the lack of evidence about the stopping officer’s “past

success rate at identifying violations” of the texting-while-driving statute

or “any unique training he received” that would enable him to identify

allowed use compared to prohibited use while travelling next to a moving

vehicle.   924 N.W.2d at 440.    But under Glover, reasonable suspicion

includes common sense derived from everyday life, not only from

specialized training or success rates. See Glover, 589 U.S. at ___, 140

S. Ct. at 1189–90 (“Nothing in our Fourth Amendment precedent supports

the notion that, in determining whether reasonable suspicion exists, an

officer can draw inferences based on knowledge gained only through law

enforcement training and experience. We have repeatedly recognized the

opposite.”). As the Supreme Court explained in Glover, requiring an officer

to identify specific training to support his suspicions “would also impose

on police the burden of pointing to specific training materials or field

experiences justifying reasonable suspicion for the myriad infractions in

municipal criminal codes.” Id. at ___, 140 S. Ct. at 1190.

      The chief justice disagreed with the majority in Morsette. “[T]hat a

person may be using a wireless communications device . . . for a valid
purpose does not negate the reasonable suspicion that the person is using

the cell phone for a prohibited purpose.” Morsette, 924 N.W.2d at 441

(VandeWalle, C.J., dissenting).      Considering the extent of conduct

prohibited by the North Dakota statute, the chief justice concluded “it is

as probable that the cell phone is used to send or receive prohibited

electronic messages as it is that the device is being used for one of the

lawful purposes, perhaps more so.” Id.

      Further, that the statute may be difficult to apply does not preclude

officers from stopping drivers when the officer has articulable and objective
                                         16

facts to support the stop. See id. (“It seems to me that the majority opinion

substantially reduces, if not eliminates, the effective enforcement of the

statute.”). The Morsette dissent’s position is more in line with the concern

we identified in Vance that requiring an officer to further investigate

whether the driver is the suspended owner before making a stop “place[d]

too heavy a burden on the police.” Vance, 790 N.W.2d at 782.

       Oregon courts have considered the issue in two cases, finding

probable cause3 in one but not the other. In the first case, the officer

observed “ ‘light coming up to [defendant’s] face’ that he believed was

coming ‘from a device that was in her hand that she was looking down at’

. . . for approximately 10 seconds.” State v. Rabanales-Ramos, 359 P.3d

250, 251–52 (Or. Ct. App. 2015) (alteration in original). “The trooper did

not see defendant put the device up to her ear, move her lips as if she were

talking, or push any buttons.”          Id.   Interpreting the statutory text to

prohibit only use of a cell phone for communication, but not any other

uses, the court concluded the trooper’s “belief that defendant had ‘use[d]’

that device was not objectively reasonable under the circumstances.” Id.

at 256 (alteration in original).

       The Oregon Court of Appeals reached the opposite conclusion in
State v. Nguyen Ngoc Pham, where police officers observed the defendant

holding a cell phone in his hand, “saw the screen was lit up . . . and . . .

could see [defendant] pushing something on the screen.” 433 P.3d 745,

746 (Or. Ct. App. 2018) (alteration in original).            The officer could not

identify exactly what the driver was doing. Id. When the driver looked up

and saw a police car next to him, he put his cell phone down. Id. The


       3Oregon   jurisprudence requires the higher probable cause standard to justify a
traffic stop. State v. Rabanales-Ramos, 359 P.3d 250, 253 (Or. Ct. App. 2015). This in
itself makes the Oregon cases of limited value to our reasonable suspicion analysis.
                                     17

court concluded probable cause existed from the officer’s observation of

the defendant pushing on the screen and promptly lowering his phone

when he saw the officer, distinguishing Rabanales-Ramos. Id. at 747. The

officer’s observation of the driver manipulating the phone was the primary

difference between Nguyen Ngoc Pham and Rabanales-Ramos.

      While these cases are distinguishable based on differences between

the statutory prohibitions, it seems that the extent of conduct prohibited

by the statute as well as the actual conduct observed by the officers are

both critical to the reasonable suspicion analysis.

      D. Did the Officers Have Reasonable Suspicion Struve Was

Violating Iowa Code Section 321.276 to Support an Investigatory

Stop? We turn then to the facts articulated by the officers to support the

stop. Officer Blake was in the passenger seat of the patrol vehicle, and as

the officers moved alongside the driver’s side of Struve’s car, Officer Blake

observed the driver holding a cell phone in front of his face for at least ten

seconds, which lit up the interior of the dark car, and saw the driver

“manipulating the screen with his thumb as he was driving.” The patrol

car was beside and just behind the driver, which allowed Officer Blake “to

view [Struve’s] hands and the fact that his hand was up in front of his face
with the cell phone and that he was manipulating the screen.” Officer

Blake testified the phone was “[u]p in front of the steering wheel, pretty

much directly in front of [Struve’s] face.” The screen was “very bright,”

which allowed Officer Blake “to see [Struve’s] thumb moving back and forth

in front of it.” Officer Schumacher, who was driving the patrol vehicle,

likewise observed Struve holding the lit phone in front of his face and

manipulating it in his hand. The thirty-second dashcam video introduced

into evidence confirms that the cell phone was lit up during the entire

approximate ten-second period during which the officers followed Struve
                                           18

and assessed whether he appeared to be improperly using his cell phone.

The officers suspected Struve was texting and stopped him to investigate.

       The officers’ commonsense suspicion that Struve was illegally using

his cell phone is supported by empirical data reflecting that a large

percentage of drivers admit to reading or writing texts while driving, even

while recognizing such activity as dangerous. See Glover, 589 U.S. at ___,

140 S. Ct. at 1188 (citing statistics from the National Cooperative Highway

Research Program and the National Highway and Traffic Safety

Administration and concluding “[e]mpirical studies demonstrate what

common experience readily reveals”). AAA Foundation for Traffic Safety,

which conducts an annual survey concerning distracted driving,

conducted its 2018 survey between August 21 and September 11, 2018,

around the time of Struve’s traffic stop. AAA Found. for Traffic Safety,

2018 Traffic Safety Culture Index 7 (2019) [hereinafter AAA 2018 Traffic

Safety Index], https://aaafoundation.org/wp-content/uploads/2019/06/

2018-TSCI-FINAL-061819_updated.pdf.                   While 96% of respondents

considered reading or typing texts or emails while driving to be very or

extremely dangerous, 41% of respondents admitted reading messages

while driving and 32% admitted typing such messages within the last
thirty days.     Id. at 5.    Of respondents aged 19–39, over 50% reported

reading or writing a text while driving in the prior thirty days. Id. at 20.4

The AAA        Foundation observed the             “survey again highlights the

discordance between drivers’ attitudes and their behaviors,” recognizing

similar responses in prior years’ surveys. Id. at 4.5

       4Respondents    aged 25–39 were the worst offenders, with 60% admittedly reading
a text and 54% typing a text while driving, even though 96% of that age group viewed
such activity as very or extremely dangerous. AAA 2018 Traffic Safety Index at 18, 20.
       5An  article cited by the dissent provides further support for the general knowledge
that a significant number of drivers engage in prohibited conduct, noting that “a [2007]
study of adults from New York, New Jersey, and Connecticut revealed that eighty-six
                                          19

       Glover reinforces the importance of considering the commonsense

understanding about human behavior and use of cell phones in assessing

whether the officers had an objectively reasonable suspicion that Struve

was engaged in a prohibited use of his cell phone. That commonsense

observation, supported by empirical evidence that a significant number of

drivers continue to read and write text messages while driving despite

recognizing the serious dangers of doing so, also distinguishes the officers’

observations of Struve’s use of his phone from the hypothetical relied on

to support the court’s position in Paniagua-Garcia, 813 F.3d at 1015

(“Suppose the officer had observed Paniagua drinking from a cup that

appeared to contain just coffee.          Were the coffee spiked with liquor in

however small a quantity, Paniagua would be violating a state law

forbidding drinking an alcoholic beverage while driving, and that

possibility, however remote, would on the reasoning advanced by the

government and adopted by the district judge justify stopping the driver.”).

That there is only a remote possibility that a driver has Kahlua in his coffee

does not negate the entirely different inferences to be drawn from a driver

using his cell phone. The likelihood that a driver—observed holding a cell

phone in front of his face for a prolonged period while manipulating the
screen—is using the phone for a prohibited rather than a permitted use is

more than a remote possibility.           The empirical evidence supports the

commonsense inference that it is quite likely a driver is impermissibly

using his phone—for some age groups of drivers even more likely than not.

See Kreps, 650 N.W.2d at 642 (“An officer may make an investigatory stop




percent of drivers ignore cell phone bans in their respective states.” Alan Lazerow, Near
Impossible to Enforce at Best, Unconstitutional at Worst: The Consequences of Maryland’s
Text Messaging Ban on Drivers, 17 Rich. J.L. & Tech. 1, 31 n.105 (2010).
                                      20

with ‘considerably less than proof of wrongdoing by a preponderance of

the evidence.’ ” (quoting Richardson, 501 N.W.2d at 496–97)).

      Our holding does not mean that an officer may stop any driver seen

using a cell phone.      For this point, we look to our cases involving

observations that support stopping a driver on suspicion of impaired or

drunk driving. In Tague, we held that observing a driver’s “tires barely

cross[ing] the edge line once for a very brief period” did not provide

reasonable suspicion that the driver was impaired. 676 N.W.2d at 205.

By contrast, observations of weaving within the driver’s lane “several

times,” id. at 204 (discussing State v. Tompkins, 507 N.W.2d 736, 740

(Iowa Ct. App. 1993) (en banc)), or erratic speed changes and “veering . . .

at sharp angles,” id. at 204–05 (discussing State v. Otto, 566 N.W.2d 509,

510–11 (Iowa 1997) (per curiam)), provided reasonable suspicion that the

driver may have been intoxicated. We reasoned that “any vehicle could be

subject to an isolated incident of briefly crossing an edge line of a divided

roadway without giving rise to the suspicion of intoxication.” Id. at 205.

We agreed with the district court that “it happens all too often” and

described a number of innocuous activities that could have caused the

isolated incident. Id.
      Yet the cases where we found reasonable suspicion of impaired

driving to support a stop did not involve activity consistent only with illegal

conduct. Weaving within one’s own lane and changing speeds without

exceeding the speed limit do not violate any statute, but they do provide

evidence of impairment.      The difference between Tague’s isolated and

limited action and the repeated and more dramatic actions in Tompkins

and Otto did not turn on whether the observed conduct was consistent

only with illegal conduct to the exclusion of legal conduct, but whether it

provided an objective indication of illegality.
                                    21

      Applying that reasoning here, not every driver seen using a cell

phone in any manner may be presumed to be violating section 321.276.

Iowa drivers legally use their cell phones every day. But at the same time,

reasonable suspicion does not require an officer to rule out all innocent

explanations.   “The need to resolve ambiguous factual situations—

ambiguous because the observed conduct could be either lawful or

unlawful—is a core reason the Constitution permits investigative

stops . . . .” United States v. Miranda-Sotolongo, 827 F.3d 663, 669 (7th

Cir. 2016) (citing Wardlow, 528 U.S. at 125, 120 S. Ct. at 677).

“Accordingly, reasonable suspicion may support an investigatory stop that

ultimately reveals wholly lawful conduct.” Vance, 790 N.W.2d at 780.

      In the impaired driving context, observing a vehicle barely cross an

edge line once does not rise to a reasonable suspicion of wrongdoing

because a single incident could be caused by a number of innocuous

reasons. Even though repeated swerving or crossing the lane lines is not

itself illegal and could be explained by the same innocuous behavior as a

single lane crossing, it still raises reasonable suspicion based on the

commonsense understanding that such repeated actions can reflect

impaired driving.
      Likewise, merely observing a cell phone in a driver’s hand reflects

innocuous behavior. But additional observations can raise an officer’s

suspicions sufficient to justify an investigatory stop, even if the

observations do not necessarily reveal prohibited as opposed to allowed

activity. Here, the officers observed more than mere use of a cell phone.

The officers followed alongside Struve and observed him holding the phone

in front of his face for a significant period of time while manipulating it,

actions consistent with improper use of his phone. That these actions may

be consistent with proper use of a phone does not make the stop per se
                                           22

unreasonable. Our caselaw makes clear the officers were not required to

rule out permitted activity before making an investigatory stop. Indeed, a

“tie” in the reasonable inferences to be drawn from the officer’s

observations lands the evidence on the reasonable side of the equation

since “[t]he reasonable suspicion inquiry ‘falls considerably short’ of 51%

accuracy.” Glover, 589 U.S. at ___, 140 S. Ct. at 1188 (quoting United

States v. Arvizu, 534 U.S. 266, 274, 122 S. Ct. 744, 751 (2002)) (explaining

that “[t]o be reasonable is not to be perfect” (alternation in original)

(quoting Heien v. North Carolina, 574 U.S. 54, 60, 135 S. Ct. 530, 536

(2014)).

       Struve’s position that the officers were required to articulate

observations consistent with illegal conduct to the exclusion of legal

conduct clouds the distinction between a probable cause basis for a stop

and a reasonable suspicion basis for a stop. See Glover, 589 U.S. at ___,

140 S. Ct. at 1188 (explaining information needed to establish reasonable

suspicion differs “in quantity [and] content than that required to establish

probable cause” (quoting Alabama v. White, 496 U.S. 325, 330, 110 S. Ct.

2412, 2416 (1990))). If an officer could actually see that the driver was

viewing a social media app as opposed to a GPS screen, the officer would
likely have probable cause to stop the vehicle based on the officer’s

observation of a traffic violation.6 See Tyler, 830 N.W.2d at 293 (holding

that an officer who observes a traffic violation, however minor, has

probable cause to stop the motorist). The whole point of allowing officers

to briefly detain motorists based on reasonable suspicion is to allow the

       6The   dissent likewise confuses probable cause and reasonable suspicion when it
suggests an officer could only stop a driver if he could “make out the contents of the
phone’s screen” and “come to a conclusion about the phone function employed.” If the
officer could see a text message or Facebook page visible on the screen, the officer would
have probable cause to stop the driver. Reasonable suspicion requires a lesser showing.
See Wardlow, 528 U.S. at 123, 120 S. Ct. at 675–76.
                                      23

officer to clear up any ambiguity about whether the observed behavior was

illegal or not. See Vance, 790 N.W.2d at 780 (recognizing purpose of “an

investigatory stop is to resolve the ambiguity as to whether criminal

activity is afoot” (quoting Richardson, 501 N.W.2d at 497)).

      We conclude that the officers’ observations of Struve holding the lit

cell phone in front of his face for at least ten seconds while manipulating

the screen allowed them to briefly stop Struve and clear up the ambiguity

created by his actions, particularly in light of the expanded coverage of

activity prohibited by section 321.276. If these facts don’t allow officers to

stop a driver to investigate, it is hard to imagine what facts would. The

legislature expanded the scope of section 321.276 and made it a primary

offense to address the significant public safety issues associated with

distracted driving caused by cell phones. To hold otherwise on the facts

of this case would run the risk of “substantially reduc[ing], if not

eliminat[ing], the effective enforcement of” section 321.276. Morsette, 924

N.W.2d at 441 (VandeWalle, C.J., dissenting); see also Vance, 790 N.W.2d

at 782 (“[T]o forbid the police from relying on such an inference to form

reasonable suspicion for an investigatory stop would seriously limit an

officer’s ability to investigate suspension violations because there are few,
if any, additional steps the officer can utilize to establish the driver of a

vehicle is its registered owner.”).

      Simply stated, the Fourth Amendment and article I, section 8 allow

investigatory stops based on reasonable suspicion. This means there will

be some circumstances when the individual will turn out not to have

engaged in the unlawful conduct. This is true whether the stop involves

investigating wrongful use of a cell phone or some other suspected

misconduct as in Glover, Vance, and Haas.           The circumstances and
                                     24

inferences   involved   here   are   simply   indistinguishable   from   the

circumstances and inferences involved in those cases.

      IV. Conclusion.

      Struve’s constitutional rights were not violated, and we affirm the

denial of his motion to suppress.

      AFFIRMED.

      Waterman, Mansfield, and McDonald, JJ., join this opinion.

McDermott, J., files a dissenting opinion in which Christensen, C.J., and

Appel, J., join. Appel, J. files a separate dissenting opinion.
                                        25

                                                 #19–1614, State v. Struve

APPEL, Justice (dissenting).

      I join in Justice McDermott’s dissent. I write to emphasize that one

of the central purposes of constitutional provisions related to search and

seizure is to prevent arbitrary and capricious actions by law enforcement

authorities.   See Anthony G. Amsterdam, Perspectives on the Fourth

Amendment, 58 Minn. L. Rev. 349, 417 (1974). When law enforcement has

broad sweeping powers that permit widespread searches or seizures, the

potential of arbitrary and capricious enforcement is front and center. A

warrantless search and seizure with substantial risks of arbitrary and

capricious enforcement is, at a minimum, constitutionally suspect. In my

view, for the reasons expressed by Justice McDermott, the warrantless

search crosses the line in this case.

      It is no answer to say that officers should use an unarticulated

“common sense” to circumscribe their broad discretion. No one advocates

senseless law enforcement activity. But unarticulated “common sense”

may be a cover for other motives, and even under the best of

circumstances, may be a fertile ground for implicit bias to operate.

      In my view, for the above reasons and the reasons expressed by
Justice McDermott, the warrantless search under this statute cannot be

sustained. I therefore respectfully dissent.
                                      26

                                                   #19–1614, State v. Struve

McDERMOTT, Justice (dissenting).

      Under the majority’s holding today, the legislature might as well

have said the following: “Drivers: go ahead and use your phones for the

uses we’ve permitted you. Police: pull them over and interrogate them if

they do.” As unjust as that sounds—as unjust as that is—it’s now the

status of the law in Iowa after today’s ruling.

      When a defendant challenges the reasonableness of a stop, the State

must satisfy its burden with evidence. Not assumptions, nor guesswork,

nor hunches. Whether a particular stop of a citizen is reasonable depends

on the totality of the circumstances.       In this case, there’s only one

circumstance: police officers saw a driver for about ten seconds holding

up and touching his phone. That’s it. No swerving, no speeding, no other

basis for the stop. And on that fact alone, the court today holds as a

constitutional matter that it’s reasonable for law enforcement to assume a

driver is engaging in one of a handful of prohibited uses of the phone—and

not one of the innumerable permitted uses—and thus that it’s reasonable

to stop and interrogate the driver.

      Stopping a vehicle and detaining its occupants unquestionably
constitutes a seizure under both the Federal and Iowa Constitutions. State

v. Tyler, 830 N.W.2d 288, 292 (Iowa 2013). It goes without saying that

private citizens following the law generally should be free from government

harassment. Yet today’s ruling gives the State the authority to pull over

and interrogate any driver seen glancing at a phone despite the State

having no idea whether the driver is actually breaking the law. We can’t

excuse the State’s failure to establish reasonable suspicion with evidence

by   accepting   instead   an   assumption    of   illegal   conduct.   The

unconstitutional police power sanctioned today should alarm anyone
                                     27

concerned about the government’s reach into citizens’ private, lawful

activities.

       The law at issue in this case, Iowa Code section 321.276, permits

drivers far more lawful uses of their phones than the majority

acknowledges. Here’s the text of the statute:

       A person shall not use a hand-held electronic communication
       device to write, send, or view an electronic message while
       driving a motor vehicle unless the motor vehicle is at a
       complete stop off the traveled portion of the roadway.

Iowa Code § 321.276(2) (2019).
       The statute defines electronic message this way:

       “Electronic message” includes images visible on the screen of
       a hand-held electronic communication device including a text-
       based message, an instant message, a portion of electronic
       mail, an internet site, a social media application, or a game.

Id. § 321.276(1)(a).   With its use of the word “includes,” the statute

describes “electronic message” not with a statement of its exact meaning

but rather with nonexclusive examples. See Antonin Scalia & Bryan A.

Garner, Reading Law: The Interpretation of Legal Texts 132 (2012) (stating

that the verb to include “introduces examples”).      And here, somewhat

awkwardly, the legislature’s phrasing provides examples of an example:
“ ‘Electronic message’ includes images . . . including a text-based message.”

Iowa Code § 321.276(1)(a) (emphasis added).

       The reference to “images” must be read in the context of the

examples that illustrate it. This is because, unless the operation is voice

activated or merely involves the volume buttons on the side of the phone,

every operation of a smart phone involves images visible on the screen.

Interpreting the term “electronic message” so broadly as to prohibit every

smart phone operation that produces an image on the display expands the

statute far beyond the manner it was written. If the legislature really
                                     28

intended such a sweeping ban on phone use, it easily could have done so.

The simplest and most obvious way for the legislature to create such a

clear and all-encompassing prohibition is by exclusion: “All uses are

forbidden except x.” But it didn’t.       Instead, the legislature carved the

forbidden boundaries with specific examples.

      As a result, “images” must be interpreted in the context of the six

“electronic message” examples set forth in the statute: text messages,

instant messages, email, internet sites, social media applications, and

games. Iowa Code § 321.276(1)(a). Those examples generally bear some

logical connection to the term actually used in the statute: “electronic

message.” See Porter v. Harden, 891 N.W.2d 420, 427 (Iowa 2017) (“The

legislature is . . . entitled to act as its own lexicographer,” but “when the

legislative definition of a term itself contains ambiguity, we should hesitate

before veering too far from the common meaning of that term.”). The word

“message” connotes communication with another party.           See Message,

Black’s Law Dictionary, at 1186 (11th ed. 2019) (defining message as “[a]

written or oral communication, often sent through a messenger or other

agent, or electronically (e.g., through e-mail or voicemail)”).     And this

communication focus comports with federal law too.          Congress in the
Federal Records Act defines “electronic messages” as “electronic mail and

other electronic messaging systems that are used for purposes of

communicating between individuals.” 44 U.S.C. § 2911(c)(1).

      Section 321.276, from its inception, has explicitly permitted drivers

to make various lawful uses of their smart phones, including for GPS and

navigation; calls, including entering a name or dialing a phone number;

activating, deactivating, or initiating a smart phone function; and receiving

safety-related information, including emergency, traffic, or weather alerts.

Compare Iowa Code § 321.276(2)(a), (b)(3) (2010), with § 321.276(2)(a),
                                       29

(b)(3) (2020). But by omission from the list of forbidden uses, the statute

permits far more.

      When interpreting criminal statutes, “we have repeatedly stated that

provisions establishing the scope of criminal liability are to be strictly

construed.” State v. Hearn, 797 N.W.2d 577, 583 (Iowa 2011). “Blurred

signposts to criminality will not suffice to create it.” United States v. C.I.O.,

335 U.S. 106, 142, 68 S. Ct. 1349, 1367 (1948) (Rutledge, J., concurring).

Doubts in penal statutes are resolved in favor of the accused. State v.

Conley, 222 N.W.2d 501, 502 (Iowa 1974). The universe of phone uses left

unstated and unaddressed in the statute are all permitted uses.

      A look at the smart phone applications (“apps,” colloquially) that

come preloaded on every iPhone (the iPhone being the most popular smart

phone in the country based on market share) gives a sense of the scope of

the permitted uses. Out of the box, the iPhone currently comes with forty-

four preloaded apps. Under the examples of forbidden uses stated in the

statute, drivers would be forbidden from using just four: Messages (“text-

based message”), Mail (“a portion of electronic mail”), Safari (“internet site”

web browser), and Game Center (a “game”). Drivers are thus permitted to

use the other forty preloaded apps, including Calculator, Calendar,
Camera, Clock, Compass, and Contacts—and those are just the preloaded

apps starting with C.

      A driver may make unlimited use of a smart phone’s alarm clock,

flashlight, stopwatch, timer, and magnifying glass features. A driver may

check the weather on the Weather app, download podcasts on the Podcast

app, set reminders on the Reminders app, and create a grocery list on the

Notes app. We’re far from done with even the preloaded apps on the iPhone

that are permitted uses, and we haven’t touched on the apps available for

download from third parties. At present, there are 1.85 million other apps
                                      30

available for download on an iPhone through its App Store.              Users of

Google’s Android phones have even more options, with 2.56 million apps

available through the Google Play app.           (And yes, searching and

downloading smart phone apps is itself a permitted use while driving.)

      A driver may lawfully use the phone to play streaming music or to

select downloaded songs from a music app. A driver may also use a phone

app to order food, trade stocks, shop for a book, check sports scores,

measure heart rate, turn on a home security alarm, check in for a flight,

read a newspaper article, diagnose car troubles, transfer funds between

bank accounts, make a dinner reservation, pair a Bluetooth accessory,

calendar an appointment, view traffic congestion reports, deposit a check,

pull up digital concert tickets, track calories . . . and on, and on.

      One might well complain that all these permitted uses under the

statute could contribute to distracted driving and its associated dangers.

Yet we must remember that it’s the province of the legislature, not the

courts, to make such policy choices and to establish acceptable levels of

risk on our roadways.      In exercising restraint against expanding the

statute to make criminal the thousands of uses its text does not forbid,

the judiciary upholds the constitutional separation of powers “by ensuring
that crimes are created by the legislature, not the courts.” Matter of Bo Li,

911 N.W.2d 423, 429 (Iowa 2018) (quoting State v. Hearn, 797 N.W.2d 577,

585 (Iowa 2011)); see also United States v. Wiltberger, 18 U.S. (5 Wheat.)

76, 95 (1820) (Marshall, C.J.) (“It is the legislature, not the Court, which

is to define a crime, and ordain its punishment.”). A court’s own views

about the consequences that might result from the proper interpretation

of this or any other statute cannot weaken our resolve. Particularly where

the   legislature   has   spoken,   “consequences      cannot   change      our

understanding of the law.” United States v. Davis, 588 U.S. ___, ___, 139
                                      31

S. Ct. 2319, 2335 (2019). Courts must avoid the temptation of “reading

the law to satisfy their policy goals.” Id.

        The majority opinion doesn’t suggest any disagreement with an

interpretation of the statute granting such a wide assortment of permitted

uses. Instead, the majority’s analysis runs aground in its assumption that

most phone use while driving is one of the few enumerated prohibited

uses.    Police officers of course must rely on reasonable inferences

grounded in their experience and training as law enforcement officers, but

today’s holding doesn’t rest on any evidence or assertion that the stop of

this defendant’s car was grounded in the officers’ experience or training.

        An officer positioned any normal distance from a moving vehicle

can’t see what particular phone function a driver is using. Was the driver

looking at an email (a forbidden use) or a GPS map (a permitted use)?

Tapping the screen to hit send on a text (forbidden) or to hit play on a song

or a podcast (permitted)? Swiping the screen to scroll comments on a

social media app (forbidden) or to scroll down a list of driving directions

(permitted)? In every instance, the driver’s actions look exactly the same.

Lacking some extraordinary visual acuity to make out the small screen on

a moving vehicle, the officer is left to guess. And guesswork, we have
repeatedly said, can never establish “reasonable suspicion” for a stop

under the constitution. See, e.g., State v. Tague, 676 N.W.2d 197, 204

(Iowa 2004); State v. Kreps, 650 N.W.2d 636, 641 (Iowa 2002); see also

United States v. Arvizu, 534 U.S. 266, 273, 122 S. Ct. 744, 750 (2002)

(requiring law enforcement to have a “particularized and objective basis for

suspecting legal wrongdoing” to establish reasonable suspicion for a stop).

        The majority seeks to clothe its naked guesswork about drivers’

unlawful phone use not with observed or articulable facts but instead with

a claim that such a conclusion can be drawn from “common sense.” To
                                     32

appreciate just how much of a load the term “common sense” is required

to carry, one need only count the number of times the majority repeats the

term in its opinion: by my count, nineteen times. Having repeated its claim

that “common sense” permits the conclusion that any ambiguous phone

use while driving can be reasonably assumed the illegal kind, the majority

conjures “reasonable suspicion” for such police stops into existence.

      This heavy conclusion collapses on the flimsy scaffolding that the

premise supporting it provides. What the majority considers “common

sense” tells us more about the justices’ own beliefs about drivers’ phone

use than it does any actual activity supporting the stop. We must require

more than smoky incantations of “common sense” to give rise to such a

sweeping right for government intrusion. Reliance on some sixth sense

about the driver’s phone use—as opposed to the officer’s actual articulable

observations—sets the reasonable suspicion bar on the floor and, in my

view, invites widespread abuse of citizens’ constitutional rights.

      What proportion of the many thousands of uses of a smart phone by

drivers are the forbidden variety? I don’t know—and neither does the

majority. The survey data the majority cites (uncited by any party and

absent from the record) certainly doesn’t answer the question. The burden
in proving a factual, articulable basis to support reasonable suspicion for

a stop rests—as it always does, and always must—with the State. State v.

Tague, 676 N.W.2d at 204. Cloaking a gut feeling with the words “common

sense” isn’t enough.      “What it calls reasonable suspicion we call

suspicion.” United States v. Paniagua-Garcia, 813 F.3d 1013, 1015 (7th

Cir. 2016) (Posner, J.). And mere suspicion is insufficient for the State to

infringe the rights of law-abiding citizens under the constitution. See, e.g.,

Tague, 676 N.W.2d at 204; see also Radley Balko, There’s No Way to

Enforce a Texting While Driving Ban, CATO Institute: Commentary
                                          33

(Oct. 13, 2009), www.cato.org/publications/commentary/theres-no-way-

enforce-texting-while-driving-ban [https://perma.cc/2SLA-QFD5].

       The facts of this case illustrate the absence of reasonable suspicion

for the defendant’s stop. The police officers observed Struve holding up

the alighted phone at shoulder level for about ten seconds and swiping a

few times at the screen with his finger. There’s nothing about the height

level at which he held the phone that makes Struve’s use somehow more

indicative of any forbidden use (e.g., viewing a text message) than any

permitted use (e.g., viewing driving directions). Likewise, there’s nothing

revealed about the type of use from holding the phone for ten seconds;

some shorter or longer duration (if it had been, say, five seconds or fifteen

seconds) tells us nothing about whether it’s a forbidden or permitted use.

One could easily spend an equal amount of time scrolling through posts

on a social media app (forbidden) as scrolling through a list of songs titles

on a music app (permitted), or typing a text (forbidden) as typing an

address for driving directions (permitted). The same goes for swiping the

screen with his finger; both forbidden uses and permitted uses where the

driver swipes the screen appear identical to an observer who can’t make

out the screen.      “No fact perceptible to a police officer glancing into a
moving car and observing the driver using a cellphone would enable the

officer to determine whether it was a permitted or a forbidden use.”

Paniagua-Garcia, 813 F.3d at 1014 (emphasis in original).7



        7Although irrelevant for purposes of the reasonable suspicion analysis upon which

this case turns, Struve’s counsel conceded at oral argument that his own claimed use of
the phone while driving—to scroll through photographs—was a forbidden use under the
statute. Not so. A driver viewing photos, without more, is not violating section 321.276.
The majority twice references counsel’s admission but—correctly—doesn’t assert
anywhere in its opinion that viewing photos while driving actually violates section
321.276. Struve never committed (nor even was charged with) any violation of section
321.276 that the police officers were investigating when they stopped his car.
                                      34

      For section 321.276 to be enforced as written, the observed driver

would need to be moving slowly enough for an officer to see inside the

vehicle, to make out the contents of the phone’s screen, and to come to a

conclusion about the phone function being employed. That’s no easy task,

but it’s conceivable in some circumstances that an officer might be able to

accomplish it. It didn’t happen in this case, where the officers instead

admitted to being unable to make out the contents of the phone’s screen.

To conduct a stop, the State must both have an articulable basis for their

suspicion of criminal activity and that articulable basis must be objectively

reasonable. State v. Salcedo, 935 N.W.2d 572, 579 (Iowa 2019). The stop

in this case, based on an observation only that the driver was viewing and

touching a screen, fails that test.

      The majority concedes that today’s opinion aligns us with the

minority of courts that have addressed this issue. Admittedly, cases from

other jurisdictions are of limited help in our analysis because each state

without a hands-free law has a slightly different statute with varying

permitted or forbidden uses. But there’s a common thread in the case law

running directly counter to our court’s holding today. All but one of the

cases from other jurisdictions found “reasonable suspicion” lacking where
the police couldn’t articulate a basis for the stop that suggested the driver

actually engaged in forbidden (as opposed to permitted) use of the phone.

See Paniagua-Garcia, 813 F.3d at 1014 (finding no reasonable suspicion

under Indiana’s statute); State v. Morsette, 924 N.W.2d 434, 438–40

(N.D. 2019) (finding no reasonable suspicion under North Dakota’s

statute); Rabanalas-Ramos, 359 P.3d 250, 256 (Or. Ct. App. 2015) (finding

no reasonable suspicion under Oregon’s statute). The only phone case

supporting today’s holding is a court of appeals ruling from Oregon—and

it conflicts with the holding of another Oregon court of appeals case.
                                      35

Compare Nguyen Ngoc Pham, 433 P.3d 745, 747 (Or. Ct. App. 2018), with

Rabanalas-Ramos, 359 P.3d at 256.

      Lacking support from the more analogous phone cases, the majority

relies instead on vehicle registration cases. But those cases addressed

reasonable suspicion for police stops involving unique vehicle registration

issues, not use of smart phones while driving, and thus involve a

completely different basis for articulating the reasonableness of a stop.

The reasoning in those cases doesn’t apply equally to the issues informing

reasonable suspicion in this case, and thus they’re of minimal value to us.

      While reasonable suspicion doesn’t require law enforcement to rule

out the possibility of innocent conduct, Kreps, 650 N.W.2d at 642, the

majority treats an unsupported hunch—that most phone use is the

unlawful kind—as good enough to support a stop. And that’s the real

shortcoming of the majority’s disposition in this case, which now

authorizes that police here and henceforth may rely on speculation that a

driver’s use is one of the illegal varieties without any evidence that it really

is. The assumption that every driver’s ambiguous phone use is one of the

handful of forbidden uses is contrary to our precedent, in which we’ve said

that criminality “is never presumed.” Kutchera v. Graft, 191 Iowa 1200,
1209, 184 N.W. 297, 301 (1921).            Now, apparently, we can assume

criminality whenever a driver glances at or touches a phone screen without

knowing anything more.

      The majority complains that requiring the police to possess specific

and articulable grounds that a driver’s phone use is one of the unlawful

uses will hamper enforcement of this statute. But this is as it must be

under our constitutional search and seizure protections. The constitution

is “the supreme law” in our State. Iowa Const. art. XII, § 1. Constitutional

protections are not held in abeyance or demoted to second-class status
                                      36

simply because a legislative enactment is difficult to enforce as written.

Enforcing a law like this one—with permitted phone uses and forbidden

phone uses that appear absolutely identical to an observer—creates

significant constitutional challenges.      See, e.g., Alan Lazerow, Near

Impossible to Enforce at Best, Unconstitutional at Worst: The Consequences

of Maryland’s Text Messaging Ban on Drivers, 17 Rich. J.L. & Tech 1, 31–

38 (2010). But it can never be the court’s job to expand the text of criminal

statutes to secure for the State greater ease of some particular method of

enforcement.

      The statute itself severely restricts an officer’s ability to investigate

whether any offense occurred. Subsection 3 of the statute states: “Nothing

in this section shall be construed to authorize a peace officer to confiscate

a hand-held electronic communication device from the driver or occupant

of a motor vehicle.” Iowa Code § 321.276(3) (2019). By its terms, the

statute prevents the police from taking possession of the phone to

determine whether the type of use the driver had been engaging in violated

the law. So where, as here, an officer has no idea whether the driver’s use

of a phone is one of the forbidden types, the statute’s own enforcement

restriction means that the only way an investigatory stop could result in a
ticket is if the officer gets the driver to admit to engaging in one of the

forbidden uses.    The roadside stop and seizure of the driver in these

situations, with its seemingly complete reliance on self-incrimination, thus

promotes little meaningful enforcement of this statute while imposing

significant incursions on citizens’ liberty interests.

      A prior version of the statute explicitly addressed enforcement

considerations by affirmatively barring the police from making stops based

solely on a violation of this statute. When the legislature passed Iowa’s

first phone-related distracted driving law in 2010, the statute commanded
                                    37

that the police “shall not stop or detain a person solely for a suspected

violation of this section.” Iowa Code § 321.276(5)(a) (2011). Instead the

statute could be enforced “only as a secondary action when the driver of a

motor vehicle has been stopped or detained for a suspected violation of

another . . . law.” Id. The prior version thus prevented the constitutional

infringement at issue in this case. But the Legislature revised the statute

in 2017 and eliminated this language. See Iowa Code § 321.276 (2018).

      Many states have passed laws taking a clearer, more categorical,

approach that forbids all phone use while driving except for voice-activated

or “hands-free” operation. Hands-free laws (as the name implies) prohibit

all drivers from using hand-held phones while driving. With hands-free

laws, reasonable suspicion does exist for police stops based on drivers

looking at their phone screens because all uses that involve looking at the

screen while driving are unlawful.         Such laws help address the

enforcement problem section 321.276 presents with its few restricted uses

and broad universe of permitted uses.

      The willingness to engage in unfounded assumptions that

ambiguous conduct is criminal conduct opens the door to many other

unlawful stops being upheld. Say, for instance, an officer sees a driver
take a drink from a can with the can’s label obscured by the driver’s hand.

Is it a can of beer or a can of pop? As with the driver’s cell phone use in

this case, the officer is left to guess whether the conduct is the forbidden

type. Under the reasoning adopted today, the possibility it might be beer

and not pop, however remote, would justify stopping the driver.         See

Paniagua-Garcia, 813 F.3d at 1015 (describing a similar hypothetical).

Citizens concerned with protection of their basic civil liberties might

justifiably wonder how, and where, the court draws these lines moving

forward.
                                    38

      Smart phones “are now such a pervasive and insistent part of daily

life that the proverbial visitor from Mars might conclude they were an

important feature of human anatomy.” Riley v. California, 573 U.S. 373,

385, 134 S. Ct. 2473, 2484 (2014) (Roberts, C.J.). It is not hyperbole to

say that millions of law-abiding Iowans risk suffering the inconvenience,

humiliation, and violation of their rights that comes with the sweeping

stop-and-interrogate right granted today to the government. Distracted

driving is a serious matter, “but so is the loss of our freedom to come and

go as we please without police interference.” Navarette v. California, 572

U.S. 393, 414, 134 S. Ct. 1683, 1697 (2014) (Scalia, J., dissenting).

Today’s majority opinion risks infringing the constitutional freedoms of

law-abiding drivers based on nothing more than suspicion. I respectfully

dissent.

      Christensen, C.J., and Appel, J., join this dissent.